Citation Nr: 0203289	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  01-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral foot 
disability.

2.  Entitlement to a compensable evaluation for 
chondromalacia of the left knee.

(The issue of entitlement to service connection for bilateral 
foot disability will be addressed in a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active service from June 1959 to March 1966.

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Pittsburgh, Pennsylvania.  The veteran was afforded a 
personal hearing before the undersigned Member of the Board 
in January 2002.  A transcript of the hearing is associated 
with the claims folder.

The Board observes that the veteran filed additional medical 
evidence in January 2002 that had not been previously 
considered by the RO.  However, in an statement received 
contemporaneously, the veteran waived review of the 
additional evidence by the RO and the issuance of a 
supplemental statement of the case.  Therefore, pursuant to 
38 C.F.R. § 20.1304(c) (2001), that evidence need not be 
considered by the RO.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters decided herein have been obtained.

2.  In an unappealed rating decision dated in June 1998, the 
RO denied service connection for bilateral foot disability.

3.  The evidence submitted subsequent to the June 1998 rating 
decision includes evidence which is not duplicative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran has no current impairment due to 
chondromalacia of the left knee.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral foot 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The criteria for a compensable rating for chondromalacia 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
1155); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO denied entitlement to service connection for bilateral 
foot disability in an unappealed rating decision dated in 
June 1998.  Notice of the decision was mailed to the veteran 
in June 1998.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

In the June 1998 rating decision, the RO considered service 
medical records.  They show that his feet were found to be 
normal on the enlistment examination.  He sustained an injury 
to his left foot in June 1962 that resulted in a ruptured 
joint capsule.  In September 1962 the veteran was seen for 
complaints of bilateral foot pain.  He was found to have a 
marked cavus deformity of both feet with clawing of all toes.  
The veteran reported that he had always had high arched feet 
and clawed toes for as long as he could remember.  He said 
the symptoms of his foot disability had been asymptomatic 
until January 1961 following an intensive course of physical 
activity.  As he wished to re-enlist, he elected to undergo 
surgery of the feet.  Metatarsal osteotomies of all five 
metatarsals were done, a fasciotomy was done, and the 
forefoot drop was corrected.  This was done on the right foot 
and no complications were reported.  A similar procedure was 
performed on the left foot two weeks later.  

In December 1962, the veteran was admitted for complaints of 
right foot pain.  The examiner determined that the right foot 
had been over-corrected.  The veteran underwent a closed 
manipulation at the osteotomy sites of the right foot.  The 
metatarsal phalangeal joints were gently manipulated in 
flexion.

In June 1998, the RO also considered the report of a VA 
examination conducted in June 1966 showing that the veteran 
was diagnosed with congenital cavus, partially corrected by 
surgery.  

Based on the foregoing evidence, the RO determined that the 
veteran's claimed bilateral foot disability was a status post 
congenital deformity of the feet that was unrelated to 
military service.  The disabilities were found to have 
existed prior to service enlistment.  The RO further noted 
that congenital and/or developmental defects were not subject 
to service connection.

Since the June 1998 rating decision, more recent private 
medical evidence has been associated with the claims file.  
The evidence consists of an October 2001 letter from W.D. 
Fritz, M.D., that includes the opinion that it was possible 
that the veteran's current bilateral foot disability had its 
early onset while on active duty in the U.S. Navy.  
References were made to the veteran's in-service treatment 
for ruptured joint capsule of the left foot and the in-
service operations for pes cavus.  A March 2000 statement 
from Dr. Fritz indicates that the veteran was seen for 
complaints of bilateral foot pain, and that recent X-rays of 
the feet showed post-surgical changes in the feet and 
significant degenerative changes in the mid-foot, osteophyte 
formation, loss of normal joint anatomy, and areas of 
sclerosis.

The above-cited evidence is neither cumulative nor redundant 
of the evidence previously of record.  Moreover, since the 
above evidence suggests that the veteran has acquired 
bilateral foot disability that is related to his military 
service, it is material.  As such, the veteran's claim is 
reopened.  38 C.F.R. § 3.156(a).

Since new and material evidence to reopen this claim is 
already of record, no additional information or evidence is 
needed to substantiate the claim to reopen and there is no 
prejudice to the veteran as a result of the Board deciding 
this issue without first affording the RO an opportunity to 
consider the issue in light of the regulations implementing 
the VCAA.

The Board is undertaking additional development with respect 
to the veteran's reopened claim for service connection for 
bilateral foot disability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.
II.  Increased Evaluation

The liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim for an 
increased (compensable) rating.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations were in effect when 
the RO most recently considered this claim.  The record 
reflects that the veteran has been notified of the law and 
regulations governing disability evaluations.  He has been 
advised of the evidence considered in connection with his 
appeal, and the evidence required to show entitlement to a 
higher rating for chondromalacia of his left knee.  Service 
medical records are associated with the claims file, and the 
record contains sufficient medical evidence, to include a 
recent VA examination report that addresses the nature and 
severity of his left knee disorder.  Further, neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  In addition, neither has alleged any 
material change in the disability since the last VA 
examination of record.  

In sum the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the notice and duty to assist provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service medical records reflect that the veteran was 
diagnosed as having bilateral chondromalacia.  A September 
1965 Medical Board Report indicates that there was evidence 
of crepitation and pain on active motion of the knee.  
However, when he was examined for VA purposes in June 1966, 
the veteran's left knee was found to be normal.

Medical records from Northwest Medical Center show that 
veteran was involved in a motor vehicle accident in January 
1992, and that he sustained multiple injuries including a 
fracture of the left proximal tibia at the tibial plateau, 
intra-articular with some displacement.  An internal fixation 
was performed.  Arthritis developed in that knee and the 
veteran underwent left total knee arthroplasty in April 1997.  
There were no findings pertaining to the veteran's in-service 
history of chondromalacia.

The veteran was afforded a VA orthopedic examination in 
January 1998.  On physical examination of the left knee, 
there was no swelling or malalignment.  There were no areas 
of tenderness of the knee.  The knee was slight, anterior-
posterior instability.  The knee was stable laterally and 
medially.  The patella tracked normally.  Range of motion was 
from zero (0) degrees of extension to 85 degrees of flexion.  
The impression was bilateral total knee replacement.

By a rating action dated in June 1998, service connection was 
granted for chondromalacia of the left knee.  A 
noncompensable evaluation was assigned.  The RO denied 
service connection for status post total knee replacement.  
The veteran did not appeal this decision.

Medical records from Franklin Hospital were received in 
August 2000.  Of note, an April 1970 X-ray report reveals 
that a moderate amount of fluid in the suprapatellar portion 
of the left knee was found.  Minimal spurring of the 
articular margin was also noted, but the cartilage appeared 
to be normal in width.  In September 1971, the veteran was 
seen for complaints of bilateral knee pain.  He gave a 
history of injuring his left knee one-year earlier.  He 
reported that he had experienced several instances of giving 
away since that time.  A medial meniscectomy of the left knee 
was performed later that month.  No findings were made with 
regard to chondromalacia.

The veteran was afforded a personal hearing before the 
undersigned in January 2002.  He acknowledged that he was 
service-connected for chondromalacia of the left knee, that 
service connection had been denied for status post left total 
knee replacement, and that the impairment and symptoms 
associated with the total knee replacement could not be 
considered in evaluating his service-connected disability.  
The veteran argued that the deterioration of the left knee 
that resulted in the total knee replacement would not have 
occurred if he had not developed chondromalacia of the left 
knee.  In this regard, the veteran was informed that a claim 
for service connection for a left total knee replacement was 
not an issue currently on appeal.  He was advised to speak 
with his representative regarding the reopening of the claim.

There is no medical evidence that the veteran currently has 
impairment or symptoms associated with chondromalacia of the 
left knee.  None of the symptoms or indications identified at 
the time of the veteran's January 1998 VA examination were 
attributed to his service-connected chondromalacia.  The lone 
diagnosis was bilateral total knee replacement.  Further, 
neither the veteran nor his representative has asserted that 
the veteran's current knee problems are related to his 
service-chondromalacia.  He instead contends that the 
arthritis that resulted in his total knee replacement was 
caused by this chondromalacia.  As noted above, the veteran 
was advised that service connection for left total knee 
replacement was previously denied, and that he would need to 
submit new and material evidence to reopen that claim.

In view of the above, the Board finds the preponderance of 
evidence is against the veteran's claim for a compensable 
evaluation for chondromalacia of the left knee.







ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for bilateral foot disability is granted.

Entitlement to a compensable rating for chondromalacia of the 
left knee is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

